DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 05 September 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it did not include a copy of KR 20190038300 A and a brief English language description of the relevance of the reference.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Allowable Subject Matter
Claims 6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-10, 13, 14, 16-20, 22-32, and 35- 46 are rejected under U.S.C. 103 as being unpatentable over Li et. al. (US 2020/0120581 A1) in view of Takeda et. al. (US 2020/0295913 A1)
Regarding Claim 1, Li a method for wireless communication performed by a user equipment (UE) (Fig. 2 “Terminal Device” Para 65-94), comprising:
performing an initial access procedure within an initial access bandwidth (Fig. 2 S22 Para 69 “the first BP may be a BP allocated by the network device to the terminal device during initial access of the terminal device” where “bandwidth part (BP)” corresponds to bandwidth);
receiving, during the initial access procedure, a first configuration of a first control channel common search space within the initial access bandwidth and an indication of a downlink bandwidth part (Fig. 2 S21 Para 66 “A network device configures and activates a plurality of BPs for a terminal device…the plurality of BPs include a first BP 
receiving dedicated signaling associated with the downlink bandwidth part (Para 77 “the network device may indicate, a CSS on which the terminal device detects the common DCI” an indication to receive a CSS on the second bandwidth part corresponds to dedicated signaling associated with the downlink bandwidth part); and
monitoring at least one of the first control channel common search space, or a second control channel common search space within the downlink bandwidth part based at least in part on the dedicated signaling, or both, for control information (Para 77 “the terminal device detects the common DCI only in the second CSS means that if there are a plurality of CSSs, the terminal device detects the common DCI only in one of the CSSs, and the terminal device can still use other CSSs. For example, the terminal device may further detect other information in the first CSS, and in addition to the common DCI, may further detect other information in the second CSS” Para 81 The terminal can detect control information on any combination of the common search spaces)
Takeda discloses something Li does not explicitly disclose:  a cell specific common search space for initial access to a cell (Para 63 “Each BWP of the P cell may be provided with a common search space for a random access procedure”  See also Para 64)
Para 63 64).
Regarding Claim 2, Li discloses the initial access bandwidth is included within a bandwidth of the downlink bandwidth part (Fig. 3 Para 95 “a configuration is that the first BP is included in the second BP”), and the initial access bandwidth and the downlink BWP each have a same subcarrier spacing (Para 87 “the first BP and the second BP correspond to a same subcarrier spacing”)
Regarding Claim 3, Li discloses the monitoring comprises determining that the UE is configured to process at least one of the first control channel common search space, or the second control channel common search space, or both, based at least in part on the first cell specific configuration and the dedicated signaling (Fig. 2 S21 Para 66 77  The UE monitors the first control channel common search space as a result of initial access and monitors the second control channel common search space as a result of dedicated signaling)
Regarding Claim 4, Li discloses wherein the first configuration indicates that the first control channel common search space is accessible after the initial access procedure (Para 69) and the dedicated signaling provides a second configuration of the second control channel common search space within the downlink bandwidth part (Para 74 “the second BP may be a BP allocated by the network device to the terminal device after the terminal device accesses the network”)
Regarding Claim 5, Li discloses the dedicated signaling indicates whether the first control channel common search space is accessible after the initial access procedure (Para 77 “the network device may indicate, a CSS on which the terminal device detects the common DCI” The signaling may indicate that the UE receive only on the second common search space and not on the first common search space)
Regarding 7, Li discloses determining that the UE is to process only one of the first control channel common search space or the second control channel common search space based at least in part on the dedicated signaling (Para 77 see claim 5 above)
Regarding Claim 8, Li discloses determining to process the first control channel common search space based at least in part on the dedicated signaling indicating that the first control channel common search space is accessible after the initial access procedure and determining that the dedicated signaling does not include a second cell specific configuration of the second control channel common search space within the downlink bandwidth part (Para 66 82 “if a CSS is not configured in the second BP, and a CSS is configured in the first BP, the network device still sends the common DCI in 
Regarding Claim 9, Li discloses determining that the UE is to process the second control channel common search space based at least in part on the dedicated signaling including a second configuration of the second control channel common search space within the downlink bandwidth part (Para 76)
Regarding Claim 10, Li discloses determining to process the first control channel common search space based at least in part on determining that the dedicated signaling does not include a second cell specific configuration of the second control channel common search space within the downlink bandwidth part (Para 66 82)
Regarding Claim 13, Takeda discloses the control information schedules a system information block, other system information, paging, random access of a physical downlink shared channel, or any combination thereof (Para 63 “a common search space for paging”)
Regarding Claim 14, Li discloses the dedicated signaling is radio resource control (RRC) signaling (Para 77 “The first indication information may be carried in higher layer signaling, for example, SIB or RRC signaling”)
Regarding Claim 16, Li discloses monitoring the first control channel common search space, a second control channel common search space within the downlink bandwidth part, at least one additional control channel common search space within the initial access bandwidth, at least one additional control channel common search space within the downlink bandwidth part, or any combination thereof, for control information Para 77 78 The first or second control channel common search space may be monitored based on the dedicated signaling.)
Regarding Claim 17, Li discloses a method for wireless communication performed by a base station (Fig. 2 “Network Device” Para 65-94), comprising:
performing an initial access procedure within an initial access bandwidth to provide a user equipment (UE) access to the base station (Fig. 2 S22 Para 69);
transmitting, during the initial access procedure, a first configuration of a first control channel common search space within the initial access bandwidth and an indication of a downlink bandwidth part (Fig. 2 S21 Para 66);
transmitting dedicated signaling associated with the downlink bandwidth part (Para 77); and
transmitting control information within at least one of the first control channel common search space, or a second control channel common search space within the downlink bandwidth part, or both, based at least in part on the dedicated signaling (Para 77 81)
Takeda discloses a cell specific common search space for initial access to a cell (Para 63 64)
Regarding Claim 18, the combination of Li and Takeda discloses claim 18 as explained in claims 2 and 17.
Regarding Claim 19, the combination of Li and Takeda discloses claim 19 as explained in claims 4 and 18.
Regarding Claim 20, Li discloses the dedicated signaling indicates whether the first control channel common search space is accessible after the initial access procedure (Para 77 see Claim 5)
Regarding Claim 22, Li discloses the dedicated signaling indicates that the first control channel common search space is accessible after the initial access procedure and does not include a second configuration of the second control channel common search space within the downlink bandwidth part (Para 77 The downlink signaling can indicate the first common search space, and the configuration of the second common search space has already been set, see Para 66)
Regarding Claim 23, Li discloses the dedicated signaling includes a second configuration of the second control channel common search space within the downlink bandwidth part (Para 74)
Regarding Claim 24, Li discloses the dedicated signaling does not include a second cell specific configuration of the second control channel common search space within the downlink bandwidth (Para 77 The common search space of the downlink bandwidth part has already been configured, see Para 66)
Regarding Claim 25, Li discloses a subcarrier spacing of the initial access bandwidth differs from a subcarrier spacing of the downlink bandwidth part (Para 87 “the first BP and the second BP correspond to different subcarrier spacings”)
Regarding Claim 26, Takeda discloses a first bandwidth is not entirely included within a second bandwidth part (Fig. 1C Fig. 2 BWP #2 (Initial Active BWP) Para 38 44)
Regarding Claim 27, the combination of Li and Takeda discloses claim 27 as explained in claims 13 and 17.
Regarding Claim 28, the combination of Li and Takeda discloses claim 28 as explained in claims 14 and 17.
Regarding Claim 29, Li discloses an apparatus for wireless communication performed by a user equipment (UE) (Fig. 6 Para 104-109), comprising:
a processor (Fig. 6 Processor Para 104),
memory in electronic communication with the processor (Fig. 6 Memory Para 104); and
instructions stored in the memory and executable by the processor to cause the apparatus (Para 104 105 “the processor may read a software program in a storage unit, explain and execute an instruction of the software program”) to:
perform an initial access procedure within an initial access bandwidth (Fig. 2 S22 Para 69);
receive, during the initial access procedure, a first configuration of a first control channel common search space within the initial access bandwidth and an indication of a downlink bandwidth part (Fig. 2 S21 Para 66);
receive dedicated signaling associated with the downlink bandwidth part (Para 77); and
monitor at least one of the first control channel common search space, or a second control channel common search space within the downlink bandwidth part based at least in part on the dedicated signaling, or both, for control information (Para 77 81)
Takeda discloses a cell specific common search space for initial access to a cell (Para 63 64)
Regarding Claim 30, the combination of Li and Takeda discloses claim 30 as explained in claims 2 and 29.
Regarding Claim 31, Li discloses determine that the UE is to process only one of the first control channel common search space or the second control channel common search space based at least in part on the dedicated signaling (Para 77 “the first indication information is used to instruct the terminal device to detect the common DCI only in the second CSS”)
Regarding Claim 35, the combination of Li and Takeda discloses claim 35 as explained in claims 13 and 29.
Regarding Claim 36, the combination of Li and Takeda discloses claim 36 as explained in claims 14 and 29.
Regarding Claim 38, the combination of Li and Takeda discloses claim 38 as explained in claims 16 and 29.
Regarding Claim 39, Li discloses (Fig. 8 Para 113 114) an apparatus for wireless communication performed by a base station, comprising:
a processor (Fig. 8 801 Processor Para 113),
memory in electronic communication with the processor (Fig. 8 803 Memory Para 113); and
instructions stored in the memory and executable by the processor to cause the apparatus (Para 121) to:
perform an initial access procedure within an initial access bandwidth to provide a user equipment (UE) access to a base station (Fig. 2 S22 Para 69);
Fig. 2 S22 Para 69);
transmit dedicated signaling associated with the downlink bandwidth part (Para 77); and
transmit control information within at least one of the first control channel common search space, or a second control channel common search space within the downlink bandwidth part, or both, based at least in part on the dedicated signaling (Para 77 81)
Takeda discloses a cell specific common search space for initial access to a cell (Para 63 64)
Regarding Claim 40, the combination of Li and Takeda discloses claim 40 as explained in claims 2 and 39.
Regarding Claim 41, the combination of Li and Takeda discloses claim 41 as explained in claims 22 and 40.
Regarding Claim 42, the combination of Li and Takeda discloses claim 42 as explained in claims 23 and 40.
Regarding Claim 43, the combination of Li and Takeda discloses claim 43 as explained in claims 25 and 39.
Regarding Claim 44, the combination of Li and Takeda discloses claim 44 as explained in claims 26 and 39.
Regarding Claim 45, the combination of Li and Takeda discloses claim 45 as explained in claims 13 and 39.
Regarding Claim 46, the combination of Li and Takeda discloses claim 46 as explained in claims 14 and 39.
Claims 15 and 37 are rejected under U.S.C. 103 as being unpatentable over Li et. al. (US 2020/0120581 A1) in view of Takeda et. al. (US 2020/0295913 A1) and in further view of Lin (US 2019/0215869 A1)
The disclosure of Lin finds support at US 62631264 Page 7 Alternative 2
Regarding Claim 15, the combination of Li and Takeda discloses the method of claim 1.
Lin discloses something neither Li nor Takeda explicitly discloses: the first configuration contains at least one additional control channel common search space within the initial access bandwidth (Fig 6 “DL BWP X” “1” “2” Para 70 “each DL BWP may include a plurality of downlink resources or common search spaces or common control channels for the UE to receive the random access response”)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the first cell specific configuration indicates at least one additional control channel common search space within the initial access bandwidth.  The motivation is to share a downlink bandwidth part for random access between two user equipment as taught by Lin (Fig. 6 Para 70).
Regarding Claim 37, the combination of Li and Takeda discloses claim 37 as explained in claims 15 and 29.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463